Citation Nr: 1511992	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-20 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in an April 1981 rating decision that granted less than a 100 percent disability rating for service-connected bronchiectasis with bronchitis and emphysema.

2. Whether there was CUE in a September 2003 rating decision that assigned an effective date of May 23, 2003, for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son
ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to May 1946.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2008 and March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified at two separate hearings in support of his claims, initially in December 2011 and more recently in April 2014, before two of the undersigned Veterans Law Judges (VLJ).  Transcripts of the hearings are of record.  A VLJ who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  By law, appeals may be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  Thus, when a veteran has had a hearing before two separate VLJs covering one or more of the same claims on appeal, a third VLJ is assigned to participate in a panel decision with respect to those claims.  Accordingly, a third VLJ has been assigned to participate in a panel decision in this case.  The Veteran was offered the opportunity to testify at another hearing before the third VLJ in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011), which held that, under 38 C.F.R. § 20.707, a veteran has the right to a hearing before all three VLJs involved in the panel decision.  At the April 2014 hearing, however, the Veteran waived his right to an additional hearing before a third VLJ with respect to these claims.  Accordingly, the Board is proceeding with appellate review of the claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1. The April 1981 rating decision constituted an implicit denial of a claim of entitlement to a TDIU.

2. The record does not establish that any of the correct facts, as they were known at that time, were not before the RO in April 1981, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.

3. The record does not establish that any of the correct facts, as they were known at that time, were not before the RO in September 2003, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1. The April 1981 rating decision that implicitly denied entitlement to a TDIU did not contain CUE.  38 U.S.C. § 4005 (1981); 38 C.F.R. § 3.105 (1981); currently, 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).
  
2. The September 2003 rating decision that granted an effective date of May 23, 2003, for entitlement to a TDIU did not contain CUE.  38 U.S.C. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105 (2003); currently, 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims (Court) has held that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to claims of CUE.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Therefore, further discussion as to VA's duties to notify and assist under the VCAA is unnecessary.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJs who conducted the two hearings asked the Veteran specific questions concerning his employment history and claim history.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearings by an accredited representative from the Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

A claimant whose VA claim has been adjudicated by the RO has one year after the issuance of written notification in which to initiate an appeal to the Board by filing a NOD.  If no appeal is filed, the decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  Such a final decision, however, may be reversed where evidence establishes that it was a product of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  A final and binding RO decision will be accepted as correct in the absence of CUE.  Where the evidence establishes such an error, the prior decision will be reversed and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell v. Principi, 3 Vet. App. 310, 313-14.  It must always be remembered that CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The Court has set forth a three-prong test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell, 3 Vet. App. at 313-14).

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b) (2014).  Factors such as employment history and educational and vocational attainments should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014); see also 38 C.F.R. §§ 3.340, 3.341 (2014).  

April 1981 Rating Decision

The Veteran asserts that the April 1981 rating decision contained CUE as it failed to adjudicate a claim of entitlement to a TDIU.

On its face, the RO only adjudicated the issue of entitlement to a disability rating in excess of 30 percent for bronchiectasis with bronchitis and emphysema in the April 1981 rating decision.  However, upon review the Board finds the RO also implicitly denied a claim of entitlement to a TDIU in connection with the adjudication of the increased disability rating claim.  Ingram v. Nicholson, 21 Vet. App. 232 (2007).  In Ingram, the Court held that a RO's rating decision constitutes an implicit denial of a claim when the RO addresses the claim in a manner sufficient for the claimant to deduce the claim was adjudicated.  Id. at 247.  Furthermore, the following factors must be considered in analyzing the applicability of the implicit denial doctrine: (1) relatedness of the claims; (2) the specificity of adjudication; (3) the timing of the claims; and (4) whether the claimant is represented.  Cogburn v. Shinseki, 24 Vet. App. 205, 215 (2010).  

Here, the Board finds the claims of entitlement to an increased disability rating for bronchiectasis with bronchitis and emphysema and entitlement to a TDIU are "identical or related" as a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation in connection with an increased disability rating claim.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In addition, the record shows the VA examination upon which the RO based the decision specifically addressed the effects of the Veteran's service-connected disability on his employability as the VA examiner reported that the Veteran was totally disabled due to a combination of cardiac and pulmonary disease.  Therefore, the Board finds the two claims were concurrently raised and the RO specifically considered the Veteran's employability in connection with the assignment of a disability rating for his service-connected disability.  Although the evidence does not show that the Veteran was represented by an attorney at the time of the April 1981 rating decision, the Board finds that a reasonable claimant would have known that VA had not found him to be unemployable by reason of service-connected disabilities alone, because the examination report used by the RO to grant a 60 percent rating, specifically indicated that it was the combination of the Veteran's service-connected pulmonary disability and non-service connected heart disability that resulted in total disability.  Therefore, considering the factors in Cogburn, the Board finds the RO implicitly denied the claim of entitlement to a TDIU in the April 1981 rating decision as the RO addressed the claim of entitlement to a TDIU in a manner sufficient for the Veteran to deduce that the claim was adjudicated, and therefore, revision of the April 1981 rating decision is not warranted on the basis of a failure to adjudicate the claim of entitlement to a TDIU.

Moreover, the Board finds the RO's implicit denial of the claim of entitlement to a TDIU in the April 1981 rating decision did not contain CUE.  With respect to the criteria for entitlement to a TDIU, the Veteran's schedular rating for his service-connected bronchiectasis with bronchitis and emphysema was 30 percent from June 16, 1977, to December 29, 1980, and 60 percent on and after December 30, 1980.  As such, the minimum schedular criteria for entitlement to a TDIU were met on December 30, 1980.

Upon review, the Board finds the competent, probative evidence does not demonstrate that the Veteran's service-connected disability alone rendered him unable to secure or follow a substantially gainful occupation at any time during the adjudication of his February 1981 claim.  38 C.F.R. § 4.16(b).  Although in a June 1977 letter Dr. J. Schutter stated that the Veteran's bronchiectasis now interfered with his occupation as an auto mechanic, Dr. Schutter did not report that the Veteran was unable to secure and follow a substantially gainful occupation.  In addition, a September 1977 VA examination report shows the Veteran worked as a mechanic in a general repair shop and only complained that his muscles hurt and that he was more apt to drop his tools as he got older.  The Board acknowledges that the Veteran reported in a February 1981 written statement that he had been unable to work and operate his business of a general repair shop.  However, the record indicates that his inability to work at that time was due to diseases of both the lung and heart.  Specifically, the March 1981 VA examiner found the Veteran was totally disabled by a combination of cardiac and pulmonary disease.  In this respect, the Veteran is not service-connected for a heart disability, and in fact, the RO specifically denied entitlement to coronary artery disease in a January 2010 rating decision.  As such, the Board finds the RO correctly applied the statutory provisions to the correct facts as known at the time when it implicitly denied entitlement to a TDIU in the April 1981 rating decision.  

Therefore, the Board finds the Veteran has not established that the correct facts, as known at the time, were not before the RO at the time of the April 1981 rating decision, nor has he shown that any incorrect application of statutory or regulatory provisions was outcome determinative.  Thus, there was no CUE in the April 1981 rating decision.  38 U.S.C. § 4005 (1981); 38 C.F.R. § 3.105 (1981); currently, 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).

September 2003 Rating Decision 

Additionally, the Veteran contends that the September 2003 rating decision contained CUE when it assigned an effective date of May 23, 2003, for the grant of entitlement to a TDIU.  He asserts that he has been unemployable since at least 1981, when the RO awarded the 60 percent disability rating for his service-connected bronchiectasis with bronchitis and emphysema.  

The effective date for a grant of service connection is the day after separation from service or the date entitlement arose, if a claim is received within one year of separation from service; otherwise, the effective date of an evaluation and award of compensation will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. 
§ 3.400(b)(2)(i) (2014).  As a TDIU claim is considered a claim for increased compensation, the effective date rules for increased compensation claims apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  

In the September 2003 rating decision, the RO granted entitlement to a TDIU and assigned an effective date of May 23, 2003, the date of receipt of the Veteran's formal claim.  Here, the Board finds the record does not contain any correspondence received after the final April 1981 rating decision and prior to the May 23, 2003, formal claim that demonstrates intent to file a claim of entitlement to a TDIU.  Furthermore, the Board finds probative the information contained in the Veteran's May 2003 formal claim.  Specifically, the Veteran indicated that although his service-connected disability first began affecting his full-time employment in May 1980, he reported that he actually became too disabled to work in 1987.  Therefore, based on the Veteran's own statements, the Board finds the earliest that he could have intended to file a claim of entitlement to a TDIU was in 1987.  Here, the record does not contain any evidence dated during the period from 1987 to May 2003, the date of his formal claim.  

Moreover, the evidence indicates that the Veteran had been employed as late as September 2002.  As such, even if the Veteran was unable to obtain and maintain substantially gainful employment due to his service-connected disability prior to May 23, 2003, in this case the appropriate effective date of the award is the date of receipt of the claim, as it is the later date.  Finally, insofar as the Veteran asserts that the RO improperly weighed the evidence as to whether he was entitled to a TDIU prior to May 23, 2003, this argument does not provide a valid basis upon which to assert a CUE claim.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

Therefore, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the RO at the time of the September 2003 rating decision, nor has he shown that any incorrect application of statutory or regulatory provisions was outcome determinative.  Thus, the Board finds there was no CUE in the September 2003 rating decision.  38 U.S.C. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105 (2003); currently, 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).
ORDER

The claim to reverse and revise the April 1981 rating decision on the basis of CUE is denied.

The claim to reverse and revise the September 2003 rating decision on the basis of CUE is denied.



			
             MARK D. HINDIN		ROBERT C. SCHARNBERGER
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
DENNIS F. CHIAPPETTA
	Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


